Exhibit 10.1

 

LOGO [g596348g96m37.jpg]

EXPATRIATE AGREEMENT

This Agreement sets forth the compensation and benefits that will be provided to
William H. Reitman in connection with his assignment to work in Freienbach,
Switzerland as Senior Vice President, Managing Director Europe for Briggs &
Stratton International, Inc.

 

  1) Compensation

 

  a) Effective with the commencement of assignment responsibilities,
Mr. Reitman’s base monthly salary shall be $30,250 per month, payable in equal
semi-monthly installments on the 16th and last day of the month.

 

  b) Mr. Reitman shall receive an annual foreign service premium equal to 10% of
base salary to be paid in equal semi-monthly installments, and included in
regular pay effective the actual transfer date to the work country.

 

  c) Mr. Reitman is an eligible participant in the Bonus Plan at the 60% target
award level. Performance factors will be determined per EVA plan.

 

  d) Mr. Reitman’s salary compensation will be administered in accordance with
U.S. practices. Performance will be measured on fiscal year results and
eligibility for merit increase will be September 1st of each year.

 

  e) Mr. Reitman will be subject to the salary deduction for the “Personal
Housing Contribution” as outlined in the Briggs & Stratton Corporation
International Assignment Policy dated July 2002 (“International Assignment
Policy”), irrespective of any later amendments.

 

  f) Mr. Reitman will be subject to the salary adjustment for the “Goods and
Services Allowance” as outlined in the International Assignment Policy dated
July 2002, irrespective of any later amendments.

 

  g) Mr. Reitman will receive an assignment allowance in the amount of $62,000
upon completion of the period set forth in Paragraph 8, below. The amount of
$62,000 is based upon completion of the full period set forth in Paragraph 8.
Should the assignment be shorter or longer than the period set forth in
Paragraph 8, this amount shall be prorated accordingly.

 

  h) During the term of this assignment, Mr. Reitman is eligible for an annual
assignment bonus in an amount equal to 5% of his annual salary if performance
goals are met. This assignment bonus shall be paid at the discretion of Briggs &
Stratton International, Inc., is in addition to the EVA Incentive Compensation
Plan described above, and, if provided, will be paid annually.

 

  i) Mr. Reitman will receive 3,000 shares of restricted stock for completion of
each full year of the assignment.

 

  2) Benefits

 

  a) Mr. Reitman will be eligible for his home country vacation schedule. Upon
repatriation he will remain on the home country vacation schedule.

 

  b)

Briggs & Stratton International, Inc. will provide life insurance, accidental
death and personal loss insurance and health insurance coverage in Switzerland.
If Mr. Reitman or covered family



--------------------------------------------------------------------------------

  member is involved in an accident or suffers a sudden illness and adequate
medical facilities are not available, Briggs & Stratton International, Inc. will
arrange and pay for emergency medical evacuation for the patient to the nearest
facility capable of providing appropriate care. If it is medically advisable to
do so, arrangements will be made to return the patient to the United States at
the expense of Briggs & Stratton International, Inc.

 

  c) As an employee of Briggs & Stratton International, Inc. Mr. Reitman will be
eligible to participate in the Briggs & Stratton Corporation’s 401(k) plan as
long as:

 

  i. Mr. Reitman continues as an employee of Briggs & Stratton International,
Inc. ;

 

  ii. Mr. Reitman is paid in U. S. currency;

 

  iii. Mr. Reitman’s compensation is borne by Briggs & Stratton International,
Inc; and

 

  iv. Mr. Reitman meets all other Plan qualifications.

 

  d) As an employee of Briggs & Stratton International, Inc., Mr. Reitman will
be eligible to participate in Briggs & Stratton Corporation’s Retirement Plan
pursuant to the Plan terms.

 

  e) Briggs & Stratton International, Inc. will provide for annual physical
exams for Mr. Reitman and his spouse in the United States to be performed during
the agreed upon return trips.

 

  3) Housing

 

  a) Briggs & Stratton International, Inc. will provide housing, including
utilities, as outlined in the International Assignment Policy dated July 2002,
irrespective of any later amendments.

 

  4) Relocation

 

  a) Mr. Reitman will be eligible for a Miscellaneous Relocation Expense
Allowance equal to one month’s salary (net after tax) to help defray
miscellaneous relocation expenses. This allowance will be paid during the month
of transfer.

 

  b) Briggs & Stratton International, Inc. will provide for the storage of
household goods.

 

  5) Trips

 

  a) Air travel to the United States will be in accordance with Briggs &
Stratton Global Travel & Expense Policy.

 

  b) Briggs & Stratton International, Inc. will provide four annual return trips
to Milwaukee, Wisconsin or equivalent week-day airfare cost destinations for
Mr. Reitman and his spouse coach airfare and hotel included in equivalency test.

 

  c) Emergency leave will be provided in accordance with the International
Assignment Policy.

 

  6) Tax Liability

 

  a) Mr. Reitman will be made aware of the tax implication and U. S. tax
liability incurred as a result of his expatriate assignment.

 

  b) Briggs & Stratton International, Inc. will provide tax equalization to
Mr. Reitman in accordance with the International Assignment Policy.

 

LOGO [g596348g15m77.jpg]



--------------------------------------------------------------------------------

  c) Briggs & Stratton International, Inc. will pay for the standard preparation
of Mr. Reitman’s U. S. Federal, State, and Swiss individual income tax returns
for the duration of the expatriate assignment, and for costs associated with any
tax audit. Mr. Reitman is required to maintain adequate records to assist in the
preparation of the required tax returns.

 

  7) Miscellaneous

 

  a) Briggs & Stratton International, Inc. will arrange for and provide all
required visas and immunizations prior to the start of the expatriate
assignment.

 

  b) Briggs & Stratton International, Inc. will be willing to discuss any major
item or issue that may arise at a later date and would have significant negative
personal or financial impact on Mr. Reitman and his spouse during this
expatriate assignment.

 

  c) In case of conflict between this Agreement and the International Assignment
Policy, this Agreement will control.

 

  8) Term and Repatriation

 

  a) This Agreement is effective on such date as the required Swiss work and
residence permit has been granted which is expected to be on or around
October 1, 2013 through December 31, 2015. After December 31, 2015, the
Agreement will automatically renew on a month-by-month basis, until:

 

  i. Briggs & Stratton International, Inc. and Mr. Reitman enter into a new
Agreement;

 

  ii. Briggs & Stratton International, Inc. decides for any reason, upon thirty
(30) days notice, to end the automatic monthly renewal and terminate the
Agreement, in which case, Mr. Reitman shall receive all repatriation expenses
per the International Assignment Policy.; or

 

  iii. Mr. Reitman decides for any reason, upon thirty (30) days notice, to end
the automatic monthly renewal and terminate the Agreement, in which case,
Mr. Reitman shall receive all repatriation expenses per the International
Assignment Policy.

 

  b) During the term of this Agreement, the separate Employment Agreement and
Change in Control Agreement between Mr. Reitman and Briggs & Stratton
Corporation will remain in effect in accordance with their terms, and
Mr. Reitman shall be entitled to receive the greater of the benefits available
to him under this Agreement or under those separate agreements, but shall not be
entitled to any duplicative benefits.

 

  c) In the event that Briggs & Stratton International, Inc., or any affiliate
company, decides to shorten the duration of the expatriate assignment, it will
provide all repatriation expenses per the International Assignment Policy.

 

  d) In the event Mr. Reitman terminates the Agreement prior to December 31,
2015, Briggs & Stratton International, Inc. will not be obligated to pay any
severance or reimburse him for repatriation.

 

  e) In the event Mr. Reitman’s employment is terminated in accordance with the
terms of the separate Employment Agreement and/or Change in Control Agreement
between Mr. Reitman and Briggs & Stratton Corporation, this Agreement shall
automatically terminate and Briggs & Stratton International, Inc. will not be
obligated to pay any severance or reimburse him for any repatriation expenses.

 

LOGO [g596348g15m77.jpg]



--------------------------------------------------------------------------------

  9) Governing Law.

 

  a) This Agreement shall be construed in accordance with and governed for all
purposes by the laws of the State of Wisconsin.

This Agreement, once signed, is binding by both Briggs & Stratton International,
Inc. and Mr. Reitman.

 

Briggs & Stratton Corporation      Briggs & Stratton International, Inc.      

 

    

 

     

 

Todd J. Teske – Chairman,      Andrea Golvach       William H. Reitman
President & Chief Executive Officer      VP Treasurer      

 

    

 

     

 

Date      Date       Date

 

LOGO [g596348g15m77.jpg]